 
EMPLOYMENT AGREEMENT
 
WHEREAS, this employment agreement (the “Employment Agreement”) is made this
23rd day of July, 2015, by and between Richard B. Vilsoet (the “Employee”) and
Dycom Industries, Inc., a Florida corporation (the “Company”), pursuant to the
terms hereof;
 
WHEREAS, the Company and the Employee previously entered into an amended and
restated employment agreement, originally dated as of May 5, 2005 (the “Existing
Employment Agreement”); and
 
WHEREAS, the Company and the Employee desire to provide for the continued
employment of the Employee and to supersede the Existing Employment Agreement
with this Employment Agreement, effective as of the Effective Date;
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.           Employment.  Subject to the terms and conditions hereof, as of
July 23, 2015 (the “Effective Date”), the Company hereby agrees to continue to
employ the Employee as the General Counsel of the Company.  The Employee agrees
to perform such specific duties and accept such responsibilities as the board of
directors of the Company (the “Board”) and the Chief Executive Officer may from
time to time establish that are reasonably related and consistent with the
Employee’s position as the General Counsel of the Company.  The Employee shall
report directly to the Chief Executive Officer.  The Employee hereby accepts
employment by the Company as General Counsel, subject to the terms and
conditions hereof, and agrees to devote his full business time and attention to
his duties hereunder, to the best of his abilities.
 
2.           Term of Employment.  The Employee’s employment pursuant to this
Employment Agreement shall commence on the Effective Date and shall terminate
upon the earlier to occur of (i) termination pursuant to Section 4 hereof or
(ii) the first anniversary of the Effective Date; provided, however, that the
term of the Employee’s employment hereunder shall be automatically extended
without further action of either party for additional twelve month periods,
unless written notice of either party’s intention not to extend has been given
to the other party hereto at least 60 days prior to the expiration of the then
effective term.  Notwithstanding anything in this Employment Agreement to the
contrary, if a “Change of Control” (as defined in Section 4(f) hereof) occurs
during term of the Employee’s employment hereunder, the Employee’s employment
under this Employment Agreement shall be extended for 24 months following the
consummation of the Change of Control and shall terminate upon the earlier of
the (x) second anniversary of the consummation of the Change of Control and (y)
termination of the Employee’s employment under this Employment Agreement (the
“Extended Term”).  The period from the Effective Date until the termination of
the Employee’s employment hereunder, including, if applicable, the Extended
Term, is referred to as the “Employment Term” (provided that solely for purposes
of Section 4(c) hereof, the Employment Term shall be deemed to end on the date
on which the term of the Employee’s employment hereunder was extended,
including, if applicable, the Extended Term, without regard to his termination
of employment).
 
3.           Compensation, Benefits and Expenses.  Subject to the provisions of
this Employment Agreement, the Company shall pay and provide the following
compensation and other benefits to the Employee during the Term as compensation
for services rendered hereunder:
           
 
 

--------------------------------------------------------------------------------

 
              
(a)           Base Salary.  During the Employment Term, the Company shall pay
the Employee a base annual salary of $400,000 (the “Base Salary”).  Payment will
be made on the regularly scheduled pay dates of the Company, subject to all
appropriate withholdings or other deductions required by applicable law or by
the Company’s established policies applicable to employees of the Company.  The
Board may increase the Base Salary in its sole discretion, but shall not reduce
the Base Salary below the rate established by this Employment Agreement without
the Employee’s written consent.
 
(b)           Bonus.  During the Employment Term, the Employee shall be entitled
to participate in the Company’s annual incentive plan, under which the Employee
shall be eligible to receive an annual target bonus equal to an amount between
thirty percent (30%) and eighty-five percent (85%) of Base Salary if certain
performance criteria and measures are satisfied, as determined by and within the
sole discretion of the Board.
 
(c)           Benefit Plans.  During the Employment Term, in addition to the
compensation payable to the Employee as described above, the Employee shall be
entitled to participate in all the employee benefit plans or programs of the
Company that are available to senior executives of the Company generally and
such other benefit plans or programs in accordance with the terms thereof, as
may be specified by the Board (“Employee Benefits”).
 
(d)           Long-Term Incentive Plan.  The Employee shall be entitled to
participate in the Company’s long-term incentive plan in accordance with its
terms that may be in effect from time to time and subject to such other terms as
the Board, in its sole discretion, may approve.
 
(e)           Expenses.  During the Employment Term, the Company shall reimburse
the Employee for such reasonable out-of-pocket expenses as he may incur from
time to time for and on behalf of the furtherance of the Company’s business,
provided that the Employee submits to the Company satisfactory documentation or
other support for such expenses in accordance with the Company’s expense
reimbursement policy.
 
(f)           Vacation.  The Employee shall be entitled to vacation time
consistent with the applicable policies of the Company for other senior
executives of the Company as in effect from time to time.
 
4.           Termination.
 
(a)           Termination for Cause.  The Company shall have the right to
terminate the Employee’s employment at any time and for any reason.  If the
Employee is terminated for Cause (as defined in this Section 4(a)), the
Company shall not have any obligation to pay the Employee any Base Salary or
other compensation or to provide any employee benefits subsequent to the date of
such Employee’s termination of employment (unless required by applicable law),
including, without limitation, Severance Benefits (as defined in
Section 4(b) hereof).  Termination for “Cause” shall mean termination of
employment for any of the following reasons:
              
 
2

--------------------------------------------------------------------------------

 
              
(i)           the Employee entering a plea of no-contest with respect to, or
being convicted by a court of competent and final jurisdiction of, any crime,
whether or not involving the Companies, that constitutes a felony in the
jurisdiction involved;
 
(ii)           any willful misconduct by the Employee that is injurious to the
financial condition or business reputation of the Company;
 
(iii)           a material breach by the Employee of a duty of loyalty owed to
the Company or, as a result of the Employee’s gross negligence, breach of a duty
of care owed to the Company; or
 
(iv)           the Employee’s material breach of this Employment Agreement, or
failure to or refusal to perform any of his material duties as required by this
Employment Agreement, after being given notice by the Company of such breach,
failure, or refusal, and failing to cure it within thirty (30) days of the
receipt of such notice.
 
(b)           Termination Without Cause.  Subject to the provisions of
Section 4(c), if, prior to the expiration of the Employment Term, the
Company terminates the Employee’s employment without Cause, the Company shall,
subject to the Employee’s execution of a general release of claims against the
Company in a form substantially similar to the form attached hereto as
Exhibit A, provide the Employee with Severance Benefits.  “Severance Benefits”
means an amount equal to one and one half (1.5) times the sum of (i) Base Salary
(at the rate in effect on the date the Employee’s employment is terminated) plus
(ii) Bonus (defined as the greater of (1) the average bonus amount paid to the
Employee over the three fiscal years immediately preceding the year of
termination and (2) 50% of Base Salary at the rate in effect on the date the
Employee’s employment is terminated), paid over the eighteen (18)-month period
immediately following Employee’s termination of employment without Cause (such
period being referred to hereunder as the “Severance Period”), at such intervals
as the same would have been paid had the Employee remained in the active service
of the Company; provided, however, that if the Employee is entitled to a greater
number of severance payments pursuant to the Company’s severance plan, if any,
he will be entitled to receive the severance payments payable under such
severance plan.  The Company shall also provide the Employee and his eligible
dependents with group medical and life insurance after termination of the
Employee’s employment without Cause (to the extent such eligible dependents were
participating in the Company’s group medical and life insurance programs prior
to the Employee’s termination of employment) or, in the event such participation
is not permitted, a cash payment equal to the value of the benefit excluded,
payable in equal monthly installments beginning 60 days following the Employee’s
Separation from Service (as defined in Section 4(f) hereof) (the “Continued
Health Benefits”) until the earlier of (x) the end of the Severance Period or
(y) the Employee obtaining other employment and becoming eligible to participate
in the medical and life insurance plans of his new employer.  Any general
release of claims against the Company required pursuant to this
Section 4(b) shall be executed and become irrevocable within sixty (60) days
following the date of the Employee’s termination of employment.
 
(c)           Conditions Applicable to Severance Period.  If, during the
Severance Period, the Employee breaches any of his obligations under this
Employment Agreement (including, but not limited to, Sections 6 through 8), the
Company may, upon written notice to the Employee terminate the Severance Period
and cease to make any payments or provide the benefits in Section 4(b).
               
 
3

--------------------------------------------------------------------------------

 
                
(d)           Resignation by the Employee.  In the event the Employee resigns
his employment with the Company, the Employee:  (i) shall provide the
Company with sixty (60) days’ prior written notice; (ii) shall not make any
public announcements concerning his resignation prior to the resignation date
without the written consent of the Company and (iii) shall continue to perform
faithfully the duties assigned to him under this Employment Agreement (or such
other duties as the Company or Board may assign to the Employee) from the date
of such notice until the termination date.  In addition, in the event the
Employee resigns his employment with the Company for any reason, the
Company shall not have any obligation to pay the Employee any Base Salary or
other compensation or to provide any employee benefits subsequent to the date of
such Employee’s termination of Employment (unless required by applicable law),
including, without limitation, Severance Benefits or the Continued Health
Benefits (as defined in Section 4(b) hereof).  Notwithstanding the foregoing,
this Section 4(d) shall not apply in the event the Employee resigns his
employment for Good Reason (as defined in Section 4(f)(iii) hereof) on or
following a Change of Control pursuant to Section 4(f) hereof.
 
(e)           Termination Upon Death or Disability.  Unless otherwise terminated
earlier pursuant to the terms of this Employment Agreement, the Employee’s
employment under this Employment Agreement shall terminate upon his death and
may be terminated by the Company upon giving not less than thirty (30) days’
written notice to the Employee in the event that the Employee, because of
physical or mental disability or incapacity, is unable to perform (or, in the
opinion of a physician, is reasonably expected to be unable to perform) his
duties hereunder for an aggregate of one hundred eighty (180) days during any
twelve-month period (“Disabled”).  All questions arising with respect to whether
the Employee is Disabled shall be determined by a reputable physician mutually
selected by the Company and the Employee at the time such question arises.  If
the Company and the Employee cannot agree upon the selection of a physician
within a period of seven (7) days after such question arises, then the Chief of
Staff of Good Samaritan Hospital in Palm Beach County, Florida shall be asked to
select a physician to make such determination.  The determination of the
physician selected pursuant to the above provisions of this Section 4(e) as to
such matters shall be conclusively binding upon the parties hereto.
 
(f)           Termination without Cause or resignation for Good Reason on or
following a Change of Control.  (i)  Subject to the execution and delivery of a
general release of claims against the Company as provided under
Section 4(b) hereof, if, prior to the expiration of the Employment Term, the
Company terminates the Employee’s employment without Cause or the Employee
resigns from his employment for Good Reason on or prior to the second
anniversary following the consummation of a Change of Control, the Employee
shall receive:  (1) the Severance Benefits (provided that the Severance Benefits
shall be payable in a single lump sum within five days following such
termination of employment); (2) the Continued Health Benefits; (3) full and
immediate vesting, to the extent not already vested, of all outstanding
equity-based awards, including but not limited to stock options, restricted
stock, and restricted stock unit awards, granted by the Company to the Employee
pursuant to any of the Company’s long-term incentive plans; in addition, all
outstanding performance share, performance share unit, and other equivalent
awards granted by the Company to the Employee pursuant to any of the Company’s
long-term incentive plans shall immediately vest at their respective target
performance levels to the extent not already vested;
                 
 
4

--------------------------------------------------------------------------------

 
               
and (4) a pro-rata bonus equal to (x) the greater of (i) the average amount of
the annual bonus paid to the Employee for each of the three fiscal years
immediately prior to the fiscal year in which the “Separation from Service” (as
defined under Section 409A of the Internal Revenue Code (the “Code”)) occurs or
(ii) the annual bonus the Employee would have earned for the fiscal year in
which the Separation from Service occurs based on performance as determined
through the date of the Separation from Service, multiplied by (y) a fraction,
the numerator of which is the number of days worked during the fiscal year in
which the Separation from Service occurs and the denominator of which is
365 (the “Pro-Rata Annual Bonus”), payable in a single lump sum within
five days; provided, however, that if such Separation from Service occurs in the
same fiscal year as the Change in Control and the Employee is paid an annual
bonus for such year in connection with the Change in Control, the fraction shall
be adjusted so that the numerator reflects the number of days worked during the
fiscal year following the Change in Control and the denominator reflects the
number of days in the fiscal year following the Change in Control.
 
(ii)           A “Change of Control” shall be deemed to have occurred with
respect to the Company upon the occurrence of any of the following events:
 
(A)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations promulgated thereunder) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 20% of the total outstanding
voting stock of the Company, excluding, however, (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company; (2) any acquisition by the Company; or (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company;
 
(B)           the individuals who constitute the Board as of the Effective Date
(the “Incumbent Board”) cease to constitute a majority of the Board; provided,
however, (1) that if the nomination or election of any new director of the
Company was approved by a majority of the Incumbent Board, such new director
shall be deemed a member of the Incumbent Board and (2) that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or as a result
of a solicitation of proxies or consents by or on behalf of any “person” or
“group” identified in clause (A) above;
 
(C)           a reorganization of the Company or the Company consolidates with,
or merges with or into another person or entity or conveys, transfers, leases or
otherwise disposes of all or substantially all of its assets to any person or
entity, or any person or entity consolidates with or merges with or into the
Company; provided, however, that any such transaction shall not constitute a
Change of Control if (1) the shareholders of the Company immediately before such
transaction own, directly or indirectly, immediately following such transaction
in excess of 50% of the combined voting power of the outstanding voting
securities of the corporation or other person or entity resulting from such
transaction, (2) no “person” or “group” owns 20% or more of the outstanding
voting securities of the corporation or other person or entity resulting from
such transaction, and (3) a majority of the Incumbent Board remains; or
            
 
5

--------------------------------------------------------------------------------

 
                 
(D)           the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
(iii)            Resignation for “Good Reason” shall mean termination of
employment by the Employee because of the occurrence of any of the following
events:
 
(A)           a failure by the Company to pay compensation or benefits due and
payable to the Employee in accordance with the terms of this Employment
Agreement;
 
(B)           a material adverse change in the assignment of duties or
responsibilities inconsistent with those duties and responsibilities as set
forth in Section 1 of this Employment Agreement;
 
(C)           a relocation of the Company’s principal office by more than
25 miles from Palm Beach Gardens, Florida without the Employee’s consent; or
 
(D)           a failure by the Company to obtain agreement by a successor to
assume this Employment Agreement in accordance with Section 10(b).
 
5.           Limitations on Severance Payment and Other Payments or Benefits.
 
(a)           Notwithstanding any provision of this Employment Agreement, if any
portion of the severance payments or any other payment under this Employment
Agreement, or under any other agreement with the Employee or plan or arrangement
of the Company or its affiliates (in the aggregate, “Total Payments”), would
constitute an “Excess Parachute Payment” (as defined in Section 5(c) hereof) and
would, but for this Section 5, result in the imposition on the Employee of an
excise tax under Code Section 4999 (the “Excise Tax”), then the Total Payments
to be made to the Employee shall either be (i) delivered in full, or
(ii) delivered in the greatest amount such that no portion of such Total Payment
would be subject to the Excise Tax, whichever of the foregoing results in the
receipt by the Employee of the greatest benefit on an after-tax basis (taking
into account the Employee’s actual marginal rate of federal, state and local
income taxation and the Excise Tax).
 
(b)           Within thirty (30) days following the Employee’s termination of
employment or notice by one party to the other of its belief that there is a
payment or benefit due the Employee that will result in an Excess Parachute
Payment, the Company, at the Company’s expense, shall select a nationally
recognized certified public accounting firm (which may be the Company’s
independent auditors) (“Accounting Firm”) reasonably acceptable to the
Executive, to determine (i) the Base Amount (as defined in Section 5(c) hereof),
(ii) the amount and present value of the Total Payments, (iii) the amount and
present value of any Excess Parachute Payments determined without regard to any
reduction of Total Payments pursuant to Section 5(a), and (iv) the after-tax
proceeds to the Executive, taking into account the tax imposed under Code
Section 4999 if (x) the Total Payments were reduced in accordance with
Section 5(a) or (y) the Total Payments were not so reduced.  
          
 
6

--------------------------------------------------------------------------------

 
                   
If the Accounting Firm determines that Section 5(a)(ii) above applies, then the
Termination Payment hereunder or any other payment or benefit determined by such
Accounting Firm to be includable in Total Payments shall be reduced or
eliminated so that there will be no Excess Parachute Payment.  In such event,
payments or benefits included in the Total Payments shall be reduced or
eliminated by applying the following principles, in order:  (1) the payment or
benefit with the later possible payment date shall be reduced or eliminated
before a payment or benefit with an earlier payment date; and (2) cash payments
shall be reduced prior to non-cash benefits, provided that if the foregoing
order of reduction or elimination would violate Code Section 409A, then the
reduction shall be made pro-rata among the payments or benefits included in the
Total Payments (on the basis of the relative present value of the “Parachute
Payments” (as defined in Section 5(c) hereof)).
 
(c)           For purposes of this Employment Agreement:  (i) the terms “Excess
Parachute Payment” and “Parachute Payments” shall have the meanings assigned to
them in Code Section 280G and such Parachute Payments shall be valued as
provided therein; (ii) present value shall be calculated in accordance with Code
Section 280G(d)(4); (iii) the term “Base Amount” means an amount equal to the
Employee’s “annualized includible compensation for the base period” as defined
in Code Section 280G(d)(1); (iv) for purposes of the determination by the
Accounting Firm, the value of any noncash benefits or any deferred payment or
benefit shall be determined in accordance with the principles of Code
Sections 280G(d)(3) and (4) and (v) the Employee shall be deemed to pay federal
income tax and employment taxes at his actual marginal rate of federal income
and employment taxation, and state and local income taxes at his actual marginal
rate of taxation in the state or locality of the Employee’s domicile (determined
in both cases in the calendar year in which the termination of employment or
notice described in Section 6(b) above is given, whichever is earlier), net of
the maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.  The covenants set forth in Sections 6,
7, and 8 of this Employment Agreement have substantial value to the Company and
a portion of any Total Payments made to the Executive are in consideration of
such covenants.  For purposes of calculating the Excess Parachute Payment and
the Parachute Payments, the parties intend that an amount equal to not less than
the Executive’s highest annual base salary during the twelve (12) month period
immediately prior to his termination of employment shall be in consideration of
the covenants in Sections 6, 7, and 8 below.  The Accounting Firm shall consider
all relevant factors in appraising the fair value of such covenants and in
determining the amount of the Total Payments that shall not be considered to be
a Parachute Payment or Excess Parachute Payment.  The determination of the
Accounting Firm shall be addressed to the Company and the Employee and such
determination shall be binding upon the Company and the Employee.
 
(d)           This Section 5 shall be amended to comply with any amendment or
successor provision to Sections 280G or 4999 of the Code.
 
6.           Confidentiality.
 
(a)           Confidential Information.
 
(i)           The Employee agrees that during his employment with the
Company for any reason and for a period of five years following his Separation
from Service, he will not at any time, except with the prior written consent of
the Company or any of its subsidiaries or affiliates (collectively, the
“Company Group”) or as required by law,
                
 
7

--------------------------------------------------------------------------------

 
                  
directly or indirectly, reveal to any person, entity or other organization
(other than any member of the Company Group or its respective employees,
officers, directors, shareholders or agents) or use for the Employee’s own
benefit any information deemed to be confidential by any member of the
Company Group (“Confidential Information”) relating to the assets, liabilities,
employees, goodwill, business or affairs of any member of the Company Group,
including, without limitation, any information concerning customers, business
plans, marketing data, or other confidential information known to the Employee
by reason of the Employee’s employment by, shareholdings in or other association
with any member of the Company Group; provided that such Confidential
Information does not include any information which (x) is available to the
general public or is generally available within the relevant business or
industry other than as a result of the Employee’s action or (y) is or becomes
available to the Employee after his Separation from Service on a
non-confidential basis from a third-party source provided that such third-party
source is not bound by a confidentiality agreement or any other obligation of
confidentiality.  Confidential Information may be in any medium or form,
including, without limitation, physical documents, computer files or disks,
videotapes, audiotapes, and oral communications.
 
(ii)           In the event that the Employee becomes legally compelled to
disclose any Confidential Information, the Employee shall provide the
Company with prompt written notice so that the Company may seek a protective
order or other appropriate remedy.  In the event that such protective order or
other remedy is not obtained, the Employee shall furnish only that portion of
such Confidential Information or take only such action as is legally required by
binding order and shall exercise his reasonable efforts to obtain reliable
assurance that confidential treatment shall be accorded any such Confidential
Information.  The Company shall promptly pay (upon receipt of invoices and any
other documentation as may be requested by the Company) all reasonable expenses
and fees incurred by the Employee, including attorneys’ fees, in connection with
his compliance with the immediately preceding sentence.
 
(b)           Exclusive Property.  The Employee confirms that all Confidential
Information is and shall remain the exclusive property of the
Company Group.  All business records, papers and documents kept or made by the
Employee relating to the business of the Company Group shall be and remain the
property of the Company Group.  Upon the request and at the expense of the
Company Group, the Employee shall promptly make all disclosures, execute all
instruments and papers and perform all acts reasonably necessary to vest and
confirm in the Company Group, fully and completely, all rights created or
contemplated by this Section 6.
 
7.           Noncompetition.  The Employee agrees that during his employment
with the Company and for a period commencing on the Employee’s Separation from
Service and ending on the first anniversary of the Employee’s Separation from
Service (the “Restricted Period”), the Employee shall not, without the prior
written consent of the Company, directly or indirectly, and whether as principal
or investor or as an employee, officer, director, manager, partner, consultant,
agent or otherwise, alone or in association with any other person, firm,
corporation or other business organization, carry on a business competitive with
the Company in any geographic area in which the Company Group has engaged in
business, or is reasonably expected to engage in business during such Restricted
Period (including, without limitation, any area in which any customer of the
Company Group may be located); provided, however, that nothing herein shall
limit the Employee’s right to own not more than 1% of any of the debt or equity
securities of any business organization.
             
 
8

--------------------------------------------------------------------------------

 
                     
8.           Non-Solicitation.  The Employee agrees that, during his employment
and for the Restricted Period, the Employee shall not, directly or indirectly,
other than in connection with the proper performance of his duties in his
capacity as an executive of the Company, (a) interfere with or attempt to
interfere with any relationship between the Company Group and any of its
employees, consultants, independent contractors, agents or representatives,
(b) employ, hire or otherwise engage, or attempt to employ, hire or otherwise
engage, any current or former employee, consultant, independent contractor,
agent or representative of the Company Group in a business competitive with the
Company Group, (c) solicit the business or accounts of the Company Group or
(d) divert or attempt to direct from the Company Group any business or interfere
with any relationship between the Company Group and any of its clients,
suppliers, customers or other business relations.  As used herein, the term
“indirectly” shall include, without limitation, the Employee’s permitting the
use of the Employee’s name by any competitor of any member of the Company Group
to induce or interfere with any employee or business relationship of any member
of the Company Group.
 
9.           Assignment of Developments.  The Employee previously entered into
an Employee Invention, Proprietary Information and Copyright Agreement, dated
July 7, 2007 (“Assignment of Developments Agreement”).  The Employee agrees that
the terms of such Assignment of Developments Agreement shall continue in full
force and effect.
 
10.           Assignment and Succession.
 
(a)           The services to be rendered and obligations to be performed by the
Employee under this Employment Agreement are special and unique, and all such
services and obligations and all of the Employee’s rights under this Employment
Agreement are personal to the Employee and shall not be assignable or
transferable.  In the event of the Employee’s death, however, the Employee’s
personal representative shall be entitled to receive any and all payments then
due under this Employment Agreement.
 
(b)           This Employment Agreement shall inure to the benefit of and be
binding upon and enforceable by the Company and the Employee and their
respective successors, permitted assigns, heirs, legal representatives,
executors, and administrators.  If the Company shall be merged into or
consolidated with another entity, the provisions of this Employment Agreement
shall be binding upon and inure to the benefit of the entity surviving such
merger or resulting from such consolidation.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to expressly assume and agree to perform this Employment Agreement in
the same manner that the Company would be required to perform it if no such
succession had taken place.  The provisions of this Section 10(b) shall continue
to apply to each subsequent Company of the Employee hereunder in the event of
any subsequent merger, consolidation, or transfer of assets of such subsequent
Company.
             
 
9

--------------------------------------------------------------------------------

 
                 
11.           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by cable,
telegram or telex or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 11):
 
if to the Company:
 
Dycom Industries, Inc.
11780 US Highway 1, Suite 600
Palm Beach Gardens, Florida 33408
Attention:  Steven E. Nielsen
            
if to the Employee:
              
Richard B. Vilsoet
[Redacted]
                     
12.           Waiver of Breach.
 
(a)           The waiver by the Company or the Employee of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
waiver by such party of any subsequent breach.
 
(b)           The parties hereto recognize that the laws and public policies of
various jurisdictions may differ as to the validity and enforceability of
covenants similar to those set forth herein.  It is the intention of the parties
that the provisions hereof be enforced to the fullest extent permissible under
the laws and policies of each jurisdiction in which enforcement may be sought,
and that the unenforceability (or the modification to conform to such laws or
policies) of any provisions hereof shall not render unenforceable, or impair,
the remainder of the provisions hereof.  Accordingly, if, at the time of
enforcement of any provision hereof, a court of competent jurisdiction holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or geographic
area reasonable under such circumstances will be substituted for the stated
period, scope or geographical area and that such court shall be allowed to
revise the restrictions contained herein to cover the maximum period, scope and
geographical area permitted by law.
 
13.           Amendment.  This Employment Agreement may be amended only by a
written instrument signed by all parties hereto.
 
14.           Full Settlement.  The Company’s obligation to pay the Employee the
amounts required by this Employment Agreement shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against the Employee or anyone else.  All payments and
benefits to which the Employee is entitled under this Employment Agreement shall
be made and provided without offset, deduction, or mitigation on account of
income that the Employee may receive from employment from the Company or
otherwise.
              
 
10

--------------------------------------------------------------------------------

 
                   
15.           Certain Remedies.
 
(a)           Injunctive Relief.  Without intending to limit the remedies
available to the Company Group, the Executive agrees that a breach of any of the
covenants contained in Sections 6 through 9 of this Employment Agreement may
result in material and irreparable injury to the Company Group for which there
is no adequate remedy at law, that it will not be possible to measure damages
for such injuries precisely and that, in the event of such a breach or threat
thereof, any member of the Company Group shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Executive from engaging in activities
prohibited by the covenants contained in Sections 6 through 9 of this Employment
Agreement or such other relief as may be required specifically to enforce any of
the covenants contained in this Employment Agreement.  Such injunctive relief in
any court shall be available to the Company Group in lieu of, or prior to or
pending determination in, any arbitration proceeding.
 
(b)           Extension of Restriction Period.  In addition to the remedies the
Company may seek and obtain pursuant to this Section 15(b) the Restricted Period
shall be extended by any and all periods during which the Executive shall be
found by a court or arbitrator possessing personal jurisdiction over him to have
been in violation of the covenants contained in Sections 7 and 8 of this
Employment Agreement.
 
16.           Other Severance Benefits.  In consideration for the payments to be
made to the Employee under this Employment Agreement, in the event the Employee
receives severance payments pursuant to Section 4(b) of this Employment
Agreement, the Employee agrees to waive any and all rights to any payments or
benefits under any other severance plan, program or arrangement of the
Companies.
 
17.           Governing Law; Jurisdiction and Service of Process.  This
Employment Agreement shall be subject to the laws of the State of Florida
applicable to contracts executed in and to be performed in that State.
 
18.           Partial Invalidity.  The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
 
19.           Withholding.  The payment of any amount pursuant to this
Employment Agreement shall be subject to applicable withholding and payroll
taxes, and such other deductions as may be required under the Company’s employee
benefit plans, if any.
 
20.           Counterparts.  This Employment Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instruments.
 
21.           Entire Agreement.  All prior negotiations and agreements between
the parties hereto with respect to the matters contained herein, including the
Existing Employment Agreement, are superseded by this Employment Agreement, and
there are no representations, warranties, understandings or agreements other
than those expressly set forth herein.
             
 
11

--------------------------------------------------------------------------------

 
              
22.           Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Employment Agreement.
 
23.           Arbitration.  Subject to Section 15(a) hereof, any dispute or
controversy arising under or in connection with this Employment Agreement or
otherwise in connection with the Employee’s employment by the Company that
cannot be mutually resolved by the parties to this Employment Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Palm Beach County, Florida in accordance with the commercial
rules of the American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Employee, or
if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association, and judgment upon the
award rendered may be entered in any court having jurisdiction thereon.
 
24.           Survival of Certain Provisions.  The rights and obligations set
forth in this Employment Agreement that, by their terms, extend beyond the Term
shall survive the Term.
 
25.           Section 409A.
 
(a)           General.  This Employment Agreement is intended to meet the
requirements of Section 409A, and shall be interpreted and construed consistent
with that intent.
 
(b)           Deferred Compensation.  Notwithstanding any other provision of
this Employment Agreement, to the extent that the right to any payment
(including the provision of benefits) hereunder provides for the “deferral of
compensation” within the meaning of Section 409A(d)(1), the payment shall be
paid (or provided) in accordance with the following:
 
(i)           Notwithstanding anything in this Employment Agreement to the
contrary, if at the time of the Employee’s termination of employment, he is a
“specified employee” within the meaning of Section 409(A)(a)(2)(B)(i), as
determined under the Company’s established methodology for determining
“specified employees”, then no payments or amounts under this Employment
Agreement shall be made or commence during the period beginning on the date of
the Employee’s termination of employment and ending on the date that is
six months following the Employee’s termination of employment or, if earlier, on
the date of the Employee’s death.  The amount of any payment that would
otherwise be paid to the Employee during this period shall instead be paid to
Employee on the fifteenth day of the first calendar month following the end of
the period (“Delayed Payment Date”).  If payment of an amount is delayed as a
result of this Section 25(b)(i), such amount shall be increased with interest
from the date on which such amount would otherwise have been paid to the
Employee but for this Section 25(b)(i) to the day prior to the Delayed Payment
Date.  The rate of interest shall be compounded monthly, at the prime rate as
published by Citibank NA for the month in which occurs the date of the
Employee’s Separation from Service.  Such interest shall be paid on the Delayed
Payment Date.
                    
 
12

--------------------------------------------------------------------------------

 
              
(ii)           If any amount owed to the Employee under this Employment
Agreement is considered for purposes of Section 409A to be owed to the Employee
by virtue of his termination of employment, such amount shall be paid if and
only if such termination constitutes a Separation from Service with the Company,
determined using the default provisions set forth in Treasury
Regulation §1.409A-1(h) or any successor regulation thereto.
 
(iii)           Notwithstanding anything in this Employment Agreement to the
contrary, payments with respect to reimbursements of expenses shall be made in
accordance with Company policy and in no event later than the last day of the
calendar year following the calendar year in which the relevant expense is
incurred.  The amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year.
 
(iv)           For purposes of Section 409A, the Employee’s right to receive any
installment payments pursuant to this Employment Agreement shall be treated as a
right to receive a series of separate and distinct payments.
 
26.           Source of Payments.  All payments provided under this Employment
Agreement, other than payments made pursuant to a plan which provides otherwise,
shall be paid in cash from the general funds of the Company, and no special or
separate fund shall be established, and no other segregation of assets shall be
made, to assure payment.  The Employee shall have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder.  To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor of the Company.
 
[remainder of page intentionally left blank]
 
 
 
 
 
 
 

 
 
13

--------------------------------------------------------------------------------

 
                     

IN WITNESS WHEREOF, the parties have entered into this Employment Agreement as
of the date set forth above.
                       

  DYCOM INDUSTRIES, INC.                         By:  /s/ Timothy R. Estes      
Name: Timothy R. Estes       Title:
Executive Vice President and
Chief Operations Officer
           

                                 

  AGREED AND ACCEPTED                          /s/ Richard B. Vilsoet    
Richard B. Vilsoet            

 
 
 
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
                 
EXHIBIT A
 
FORM OF WAIVER AND MUTUAL RELEASE
 
This Waiver and Mutual Release, dated as of [DATE], (this “Release”) by and
between Richard B. Vilsoet (the “Executive”) and Dycom Industries, Inc., a
Florida corporation (the “Company”).
 
WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated July 23, 2015 (the “Employment Agreement”), which provided for the
Executive’s employment on the terms and conditions specified therein; and
 
WHEREAS, pursuant to Sections 4(b) and 4(f) of the Employment Agreement, the
Executive has agreed to execute and deliver a release and waiver of claims of
the type and nature set forth herein as a condition to his entitlement to
certain payments and benefits upon his termination of employment with the
Company effective as of _____________ (the “Effective Date”).
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Employment Agreement, the Executive
and the Company agree as follows:
 
1.           Return of Property.  On or prior to the Effective Date, the
Executive represents and warrants that he will return all property made
available to him in connection with his service to the Company, including,
without limitation, credit cards, any and all records, manuals, reports, papers
and documents kept or made by the Executive in connection with his employment as
an officer or employee of the Company and its subsidiaries and affiliates, all
computer hardware or software, cellular phones, files, memoranda,
correspondence, vendor and customer lists, financial data, keys and security
access cards.
 
2.           Executive Release.
 
(a)           In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Executive Parties”) hereby irrevocably and unconditionally release and
forever discharge the Company and its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Company Parties”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Executive
Parties may have, or in the future may possess, arising out of (i) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that the Executive
does not release, discharge or waive (i) any rights to payments and benefits
provided under the Employment Agreement that are contingent upon the execution
by the Executive of this Release,
                
 
 

--------------------------------------------------------------------------------

 
               
(ii) any right the Executive may have to enforce this Release or the Employment
Agreement, (iii) the Executive’s eligibility for indemnification in accordance
with the Company’s certificate of incorporation, bylaws or other corporate
governance document, or any applicable insurance policy, with respect to any
liability he incurred or might incur as an employee, officer or director of the
Company, or (iv) any claims for accrued, vested benefits under any long-term
incentive, employee benefit or retirement plan of the Company subject to the
terms and conditions of such plan and applicable law including, without
limitation, any such claims under the Employee Retirement Income Security Act of
1974.
 
(b)           Executive’s Specific Release of ADEA Claims.  In further
consideration of the payments and benefits provided to the Executive under the
Employment Agreement, the Executive Parties hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the Executive
Parties may have as of the date the Executive signs this Release arising under
the Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”).  By signing
this Release, the Executive hereby acknowledges and confirms the
following:  (i) the Executive was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to the Executive the terms of this
Release, including, without limitation, the terms relating to the Executive’s
release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney; (ii) the Executive was given a period of not fewer than
21 days to consider the terms of this Release and to consult with an attorney of
his choosing with respect thereto; and (iii) the Executive knowingly and
voluntarily accepts the terms of this Release.  The Executive also understands
that he has seven (7) days following the date on which he signs this Release
(the ”Revocation Period”) within which to revoke the release contained in this
Section, by providing the Company a written notice of his revocation of the
release and waiver contained in this Section.  No such revocation by the
Executive shall be effective unless it is in writing and signed by the Executive
and received by the Company prior to the expiration of the Revocation Period.
 
3.           Company Release.  The Company for itself and on behalf of the
Company Parties hereby irrevocably and unconditionally release and forever
discharge the Executive Parties from any and all Claims , including, without
limitation, any Claims under any federal, state, local or foreign law, that the
Company Parties may have, or in the future may possess, arising out of (i) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof, excepting any Claim which would
constitute or result from conduct by the Executive that would constitute a crime
under applicable state or federal law; provided, however, notwithstanding the
generality of the foregoing, nothing herein shall be deemed to release the
Executive Parties from (A) any rights or claims of the Company arising out of or
attributable to (i) the Executive’s actions or omissions involving or arising
from fraud, deceit, theft or intentional or grossly negligent violations of law,
rule or statute while employed by the Company and (ii) the Executive’s actions
or omissions taken or not taken in bad faith with respect to the Company; and
(B) the Executive or any other Executive Party’s obligations under this Release
or the Employment Agreement.
             
 
A-2

--------------------------------------------------------------------------------

 
                    
4.           No Assignment.  The parties represent and warrant that they have
not assigned any of the Claims being released under this Release.
 
5.           Proceedings.  The parties represent and warrant that they have not
filed, and they agree not to initiate or cause to be initiated on their behalf,
any complaint, charge, claim or proceeding against the other party before any
local, state or federal agency, court or other body relating to the Executive’s
employment or the termination thereof, other than with respect to any claim that
is not released hereunder including with respect to the obligations of the
Company to the Executive and the Executive to the Company under the Employment
Agreement (each, individually, a “Proceeding”), and each party agrees not to
participate voluntarily in any Proceeding.  The parties waive any right they may
have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.
 
6.           Remedies.
 
(a)           Each of the parties understand that by entering into this Release
such party will be limiting the availability of certain remedies that such party
may have against the other party and limiting also such party’s ability to
pursue certain claims against the other party.
 
(b)           Each of the parties acknowledge and agree that the remedy at law
available to such party for breach of any of the obligations under this Release
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms.  Accordingly, each of the
parties acknowledge, consent and agree that, in addition to any other rights or
remedies that such party may have at law or in equity, such party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, restraining the other party from breaching its obligations
under this Release.  Such injunctive relief in any court shall be available to
the relevant party, in lieu of, or prior to or pending determination in, any
arbitration proceeding.
 
7.           Cooperation.  From and after the Effective Date, the Executive
shall cooperate in all reasonable respects with the Company and their respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company, including
any such action, proceeding, investigation or litigation in which the Executive
is called to testify.
 
8.           Unfavorable Comments.
 
(a)           Public Comments by the Executive.  The Executive agrees to refrain
from making, directly or indirectly, now or at any time in the future, whether
in writing, orally or electronically:  (i) any derogatory comment concerning the
Company or any of their current or former directors, officers, employees or
shareholders, or (ii) any other comment that could reasonably be expected to be
detrimental to the business or financial prospects or reputation of the Company.
 
(b)           Public Comments by the Company.  The Company agrees to instruct
its directors and employees to refrain from making, directly or indirectly, now
or at any time in the future, whether in writing, orally or
electronically:  (i) any derogatory comment concerning the Executive, or
(ii) any other comment that could reasonably be expected to be detrimental to
the Executive’s business or financial prospects or reputation.
 
 
A-3

--------------------------------------------------------------------------------

 
                
9.           Severability Clause.  In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.
 
10.           Nonadmission.  Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the
Company or the Executive.
 
11.           Governing Law.  All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the Florida applicable to contracts executed in and
to be performed in that State.
 
12.           Arbitration.  Any dispute or controversy arising under or in
connection with this Release shall be resolved in accordance with Section 23 of
the Employment Agreement.
 
13.           Notices.  All notices or communications hereunder shall be made in
accordance with Section 11 of the Employment Agreement:
 
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS RELEASE AND THE RELEASE AND RELEASES PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
 
[remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
A-4

--------------------------------------------------------------------------------

 
             
IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.
                                             

  DYCOM INDUSTRIES, INC.                         By:         Name:        
Title:              

                          

  EMPLOYEE                              
Richard B. Vilsoet
           

 
 
 
 
 
 
 
 
 
 
 
A-5

--------------------------------------------------------------------------------